DISCIPLINARY PROCEEDINGS
PER CURIAM.
Upon review of the record of the disciplinary board’s findings and recommendations, and the record filed herein, it is the decision of the court that the disciplinary board’s recommendations be adopted.
Accordingly, it is ordered that the name of Warren J. Pickle be stricken from the roll of attorneys and that his license to practice law in the state of Louisiana be revoked. Respondent is further ordered to make restitution to his client, Elaine Ger-kin, of the full amount of the consent judgment, $103,125.11, entered against respondent in the civil action brought by complainant. Respondent’s payment of full restitution or efforts to make restitution will be considered if respondent applies for reinstatement. All costs of this proceeding are assessed to respondent.
DISBARMENT ORDERED.
CALOGERO, C.J., not on panel.